Electronically Filed
                                                       Supreme Court
                                                       SCEC-XX-XXXXXXX
                                                       07-FEB-2019
                                                       01:24 PM

                          SCEC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MATTHEW S. LOPRESTI, Plaintiff,

                                vs.

   STATE OF HAWAI#I; SCOTT T. NAGO, as Chief Election Officer
       for the State of Hawai#i; and OFFICE OF ELECTIONS,
                  State of Hawai#i, Defendants.



                        ORIGINAL PROCEEDING

           ORDER DISMISSING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of plaintiff Matthew S. LoPresti’s
motion for reconsideration, filed on January 30, 2019, the
declaration and attachment that were filed on February 1, 2019,
and the record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is dismissed as untimely. See HRAP Rule 40(a)
(“A motion for reconsideration may be filed by a party only
within 10 days after the filing of the opinion, dispositional
order, or ruling unless by special leave additional time is
granted during such period by a judge or justice of the appellate
court involved.”).
          DATED: Honolulu, Hawai#i, February 7, 2019.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Michael D. Wilson